ON APPLICATION FOR REHEARING
En Banc. Rehearing Denied.
HOOD, J., is of the opinion that a rehearing should be granted.
MILLER, Judge.
The dissent by Judge Hood raised persuasive issues, but the record does not show that the trial court committed manifest error.
Plaintiff did not complain when these tanks were erected. Plaintiff did not testify that these tanks interfered with his use of his property. He did testify that his son did not want to build next to plaintiff’s home, but his son did not give a reason for this decision.
The application for rehearing is properly denied.